DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Office Action is in response to Applicant’s amendment filed 14 March 2022, which cancels claim 28 and amends claims 27, 29, 38, and 40. Claims 27, and 29-40 are pending.
The objections to the drawings and the claims for minor informalities are withdrawn due to Applicant’s amendments filed 14 March 2022.

Specification
The disclosure is objected to because of the following informalities: 
Page 19, line 24, “apply” should read “apple”
Page 30, line 15, “smoking article 710” should read “cigarette 710” as initially denoted on page 28, line 7
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 27, 30-34, and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (WO 2011/139730) in view of Lang (WO 2014/102070).
Regarding claim 27, Chang discloses an elongated smoking article ([0016], smoking article 10) having a lighting end ([0016, lighting end 14]) and an opposed mouth end ([0016], mouth end 18; Fig. 1 lighting end 14 is positioned opposed mouth end 18), said smoking article comprising: a mouth end portion ([0041], line 2, filter element 65) disposed at the mouth end ([0041], line 2; Fig. 1, filter element 65 disposed at the mouth end 18); and an aerosol-generation system ([0038], line 2, aerosol-generation system 60) comprising: a heat generation portion ([0038], lines 1-2, heat generating segment 35) disposed at the lighting end (Fig. 2, heat generating segment 35 disposed at the lighting end 14), the heat generation portion comprising a fuel element ([0038], line 12, heat source 40; Fig. 2, heat source 40 is part of the heat generating segment 35) configured for ignition of the lighting end ([0047], lines 1-3); and an aerosol-generating portion ([0038], lines 1-2, aerosol-generating segment 51) comprising a plurality of aerosol-generating elements ([0038], line 12-13; Fig. 2, substrate material 55 is part of the aerosol-generating segment) in the form of beads or pellets ([0031], lines 1-2) comprising at least one aerosol forming material ([0031], lines 5-11). 
Chang does not explicitly disclose wherein the plurality of aerosol-generating elements are smoke-treated with smoke generated by wood. 
Lang teaches a similar smoking article (abstract) wherein the plurality of aerosol-generating elements are smoke-treated (Page 12, lines 21-23). The examiner notes that Lang defines “smoky” as a term readily understood by skilled flavorists as meaning a flavor that is associated with the burning of wood (Page 1, lines 36-37). Therefore, the aerosol-generating elements, or smoking compositions as indicated in Lang, are treated to achieve a desired smoky note. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Chang to smoke-treat the aerosol-generating elements as taught by Lang as a means of producing a specifically desired smoky flavor for the smoking article product.
Regarding the method limitations recited in claim 27 (wherein the plurality of aerosol-generating elements are smoke-treated with smoke generated by wood), the examiner notes that even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself. In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985). As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production. In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969). If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.). 
Regarding claim 30, Chang discloses the smoking article wherein the plurality of aerosol-generating elements further comprise one or more of particulate tobacco, a tobacco extract, and nicotine, wherein the nicotine is in free base from, salt form, as a complex, or as a solvent ([0031], line 6, tobacco blend). 
Regarding claim 31, Chang discloses the smoking article wherein the plurality of aerosol-generating elements further comprise one or more fillers, binders, flavorants, and combinations thereof ([0031], line 8, binders and flavoring agents).
Regarding claim 32, Chang discloses the smoking article wherein the aerosol forming material is selected from the group consisting of glycerin, propylene glycol, water, saline, nicotine, and combinations thereof ([0031], line 6, glycerol; [0033], lines 4-5, glycerin and water).
Regarding claim 33, Chang discloses the smoking article further comprising a particulate ignition aid dispersed throughout the fuel element ([0019], lines 8-15, glass filaments). 
Regarding claim 34, Chang discloses the smoking article wherein the particulate ignition aid is non-catalytic ([0019], lines 8-15, glass filaments). 
Regarding claim 36, Chang discloses the smoking article wherein the fuel element comprises a combustible carbonaceous material ([0019], lines 1-3).
Regarding claim 37, Chang discloses the smoking article wherein the combustible carbonaceous material is in an amount of at least 25% by dry weight, based on the weight of the fuel element ([0019], lines 4-8, typically greater than about 60 percent on a dry weight basis).
Regarding claims 38-40, the method limitations recited (wherein the plurality of smoke-treated aerosol-generating elements are smoke-treated with smoke generated by wood by heating wood chips in a container until smoke is produced and placing the plurality of aerosol-generating elements to be treated within a closed environment with the smoke produced by the wood chips; wherein the wood chips are heated to a temperature of about 350ºF to about 400ºF; and wherein the plurality of aerosol-generating elements are treated with the smoke generated by wood for between about 5 minutes to about 45 minutes) do not have an effect on the final product of a smoking article with a desired smoky flavor as Chang in view of Lang teaches all of the product limitations regardless of how the product is made. 
The examiner notes that even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself. In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985). As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production. In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969). If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.).  

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (WO 2011/139730) in view of Lang (WO 2014/102070) as applied to claim 27 above, and further in view of Wojahn (U.S. Patent No. 4,175,485).
Regarding claim 29, Chang in view of Lang does not explicitly teach the smoking article wherein the wood is selected from the group consisting of hickory, maple, oak, apple, cherry, mesquite, and combinations thereof. 
Wojahn teaches a similar wood smoke-treatment (Col 1, lines 9-14) wherein the wood is selected from the group consisting of hickory, maple, oak, apple, cherry, mesquite, and combinations thereof (Col 1, lines 12-14, hickory wood). The examiner notes that the aerosol-generating elements would be represented by the food that is being smoked in Wojahn. Additionally, the types of wood listed are woods that are frequently used as desired wood smoke flavors.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Chang in view of Lang to specifically select a wood, such as hickory, as taught by Wojahn to be used for the smoke-treatment of the aerosol-generating elements in order to produce a specific wood smoky flavor for the smoking article product. 

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (WO 2011/139730) in view of Lang (WO 2014/102070) as applied to claim 27 above, and further in view of Best (U.S. Patent No. 5,148,821) and Riggs (U.S. Patent No. 5,551,451).
Regarding claim 35, Chang in view of Lang does not explicitly teach the smoking article wherein the ignition aid comprises glass bubbles having an average particle size of about 10 to about 300 microns or cellulose particles having an average size of about 10 to about 300 microns. 
Best teaches a similar smoking article (Col 2, lines 5-10) wherein the ignition aid comprises glass bubbles (Col 7, lines 14-15; Col 8, line 23). The examiner notes that Best teaches a fuel element which may contain one or more additives to improve burning (Col 7, lines 14-15). Best specifies glass bubbles as a typical inorganic filler material (Col 8, line 16) added to the pyrolyzed material (Col 8, lines 5-8) which represent the fuel element (Col 6, lines 53-60). Therefore, Best teaches the presence of glass bubbles as ignition aids in the fuel element to improve the burning of the fuel element.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Chang in view of Lang to specifically use glass bubbles as the ignition aid as taught by Best to improve the burning and reduce the time it takes to ignite the fuel element. 
	Best does not explicitly teach wherein the glass bubbles have an average particle size of about 10 to about 300 microns. 
Riggs teaches a similar smoking article (Col 1, lines 8-17) wherein an average particle size of the fuel composition such as an ignition aid is about 10 to about 300 microns (Col 2, lines 42-44). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Chang in view of Lang and Best to select an ignition aid with an average particle size of about 30 microns as Riggs teaches success with the use of an average particle size of about 30 microns, preferably less than about 20 microns, and most preferably about 12 microns. It would be obvious to start with particle sizes that have already shown success in prior trials.

Response to Arguments
Applicant's arguments filed 14 March 2022 have been fully considered but they are not persuasive. 
On Pages 13-14 of the Applicant’s response, see “Claim Rejections – 35 U.S.C. § 103”, the Applicant argues that the “cleaving of a glycosolic bond of phenolic glycoside in general use conditions of the smoking article (Lang) is not analogous to treating beads or pellets with smoke generated by wood (as claimed)” and that for this reason, Chang in view of Lang fails to teach the claimed subject matter in independent claim 27. The Examiner respectfully disagrees. The limitation of “wherein the plurality of aerosol-generating elements are smoke-treated with smoke generated by wood” is a product-by-process limitation. Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself. In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985). As the court stated in Thorpe, F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production. In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969). If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.) The amendment of “smoke generated by wood” does not impart a structural difference on the article that is distinguishable from the smoky notes imparted by the cleaving of the glycosidic bond. Therefore, the amendment made to claim 27 to indicate the specific process by which the smoke-treatment is achieved (“with smoke generated by wood”) does not overcome the rejection of claim 27. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY N DOLAN whose telephone number is (571)272-1298. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.N.D./Examiner, Art Unit 1747                                                                                                                                                                                                        


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747